[1] The petitioner applies for a writ of review to review the action of above-named respondents in making certain orders in the civil action in said superior court pending wherein one Mary W. Vignaut is plaintiff and the petitioner herein is defendant.
It appears from the certificate of the clerk of said superior court on file herein that the orders complained of have been vacated and, in consequence, the petitioner consents that this proceeding be dismissed.
The proceeding is accordingly dismissed.
Hart, J., and Burnett, J., concurred.